Citation Nr: 1112856	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  05-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for an unstable right ankle with osteochondroma, medial talar dome (hereinafter right ankle disorder) since November 15, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans
INTRODUCTION

The Veteran served on active duty from September 1973 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

A Travel Board hearing was held before the undersigned Veterans Law Judge in April 2009.  A copy of the transcript of that hearing is of record.

This case was previously before the Board in September 2009.  At that time the Board denied entitlement to a rating in excess of 10 percent for a right ankle disorder prior to November 14, 2005, granted entitlement to a 20 percent rating for a right ankle disorder since November 14, 2005, and remanded the issue of entitlement to a rating in excess of 20 percent for a right ankle disorder since November 15, 2005.  The requested development has been completed, and the case has been returned for further review.

In September 2009, the Board also remanded the issues of entitlement to left knee and ankle disorders secondary to the right ankle disorder.  In December 2010, service connection for patellofemoral syndrome of the left knee, and left ankle tendonitis was granted.  The appellant has not since perfected an appeal to either the effective dates or ratings assigned.  Hence, the Board may not exercise jurisdiction over those matters.  38 U.S.C.A. § 7104 (West 20002).


FINDING OF FACT

Since November 14, 2005, the Veteran's right ankle disorder has not been manifested by ankylosis.



CONCLUSION OF LAW

Since November 14, 2005, the criteria for an evaluation in excess of 20 percent for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5270, 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002 & Supp 2010) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2003 and April 2005 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claim and notice of what part VA will attempt to obtain.  He was provided with notice of the specific rating criteria for the right ankle disability in October 2004, and how effective dates are determined in March 2006 correspondence.  The claim was readjudicated in December 2010.  Thus, any timing error was cured and rendered  nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Governing Law and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Factual Background and Legal Analysis

The Veteran reports, through written statements and hearing testimony, that his right ankle disability is more severe than currently evaluated.

Historically, the Veteran was granted service connection for an unstable right ankle with osteochondroma and medial talar dome in a June 1991 rating decision, and a 10 percent disability evaluation was assigned.  The Veteran filed his current claim for an increased evaluation in April 2003.  A September 2009 Board decision increased the evaluation to 20 percent disabling, effective November 14, 2005.  

The Veteran's right ankle disability is currently assigned a 20 percent evaluation under Diagnostic Code 5271, for a marked limitation of ankle motion.  A disability rating greater than 20 percent is not provided under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Pursuant to 38 C.F.R. § 4.71a, a 30 percent evaluation is in order if there is evidence of ankylosis in plantar flexion between 30 and 40 degrees, or evidence of ankylosis in dorsiflexion between 0 and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA in musculoskeletal disabilities must take into account limitation of motion resulting from pain or functional loss.  Significantly, however, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has submitted various treatment records documenting continued complaints of ankle pain, since the November 14, 2005 VA examination.  A December 2007 treatment record notes that the Veteran had an acute right ankle sprain.  The December 2007 treatment record does not, however, suggest that the appellant's right ankle is ankylosed.

The Veteran was afforded a VA examination of the right ankle in March 2010.  The examiner after review of the claims file notes that there was a history of chronic right ankle pain since the 1976 injury.  The Veteran reported constant and daily right ankle pain over the past five years, and that the ankle buckled and gave way.  He stated that he experienced pain, weakness, stiffness, instability, and fatigability.  He denied swelling.  It was noted that the Veteran used a cane to ambulate and had an anatalgic gait favoring the right ankle.  Upon examination there was no evidence of ankylosis.  Indeed, dorsiflexion was to 15 degrees and plantar flexion was to 30 degrees.  There was pain with motion and there was tenderness to palpation over the anterior, medial and lateral parts of the joint.  There was, however, no additional limitation with repetition.  The diagnosis was residuals of a right ankle injury with osteochondroma of the talar dome.  

After a careful review of the competent medical evidence of record, the Board finds that an evaluation in excess of the currently assigned 20 percent is not warranted.  The Veteran is currently in receipt of the highest evaluation under Diagnostic Code 5271.  As such a higher rating under Diagnostic Code 5271 is not warranted.  Additionally, there is no evidence of ankylosis of the ankle, service connected ankylosis of the subastragalar or tarsal joint, or service connected malunion of os calcis or astragalus.  As such, a higher rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, or 5273. (2010).  Hence, the appellant is not entitled to a higher schedular rating. 
  
Extraschedular consideration 

The symptoms presented by the Veteran's right ankle disability are fully contemplated by the rating schedule.  There is no evidence that his disability picture is exceptional when compared to other veterans with the same or a similar disability.  There is no evidence that his right ankle disability has at any time during the appellate term necessitated frequent hospitalization, or that any of the disabilities has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 


ORDER

Entitlement to an evaluation in excess of 20 percent for an unstable right ankle with osteochondroma and medial talar dome is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


